Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 1 of 28           PageID #: 176




  LEE MYERS & O’CONNELL LLP
  JOHN O’CONNELL          10715-0
   E-Mail: OConnell@lmoclaw.com
  40 Grove Street
  Wellesley, Massachusetts 02482
  Phone: (617) 996-2500
  Facsimile (954) 252-3818

  O'CONNOR PLAYDON GUBEN & INOUYE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP
  JEFFRE W. JULIANO 4930-0
   E-Mail: jwj@opgilaw.com
  Pacific Guardian Center, 24th Floor
  733 Bishop Street
  Honolulu, Hawaii 96813
  Phone: (808) 524-8350
  Facsimile: (808) 531-8628
  Attorneys for Plaintiff
  GARRETT E. TEAGLE

                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAII

   GARRETT E. TEAGLE,                              CIV. 19-00571-HG-KJM

                        Plaintiff,                 PLAINTIFF’S FINAL PRE-TRIAL
                                                   STATEMENT; EXHIBITS “A” and
          vs.
                                                   “B”; CERTIFICATE OF SERVICE
   AQUAZONE, LLC, dba Aqua Zone
   Scuba & Snorkel Center and DEVON                Pretrial Conference:
                                                   Date: February 16, 2021
   K. MERRIFIELD,
                                                   Time: 9:45 a.m.
                        Defendants.                Judge: Hon. Kenneth J. Mansfield

                                                   TRIAL: March 30, 2021
                                                   PRESIDING: Hon. Helen Gillmor




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 1 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 2 of 28           PageID #: 177




                       PLAINTIFF’S PRE-TRIAL STATEMENT

   (1)    Party.

          Plaintiff Garrett R. Teagle (hereinafter “Teagle”).

   (2)    Jurisdiction and Venue.

          The statutory basis of jurisdiction is subject matter jurisdiction under 28

   U.S.C. § 1333(1). This is an admiralty and maritime claim within the meaning of

   Rule 9(h) of the Federal Rules of Civil Procedure. Venue is proper in this district

   under 28 U.S.C. § 1391(b)(1) and (b)(2). Both are undisputed.

   (3)    Substance of Action.

          This is a personal injury tort case governed by admiralty and maritime law.

   Plaintiff, while working as a crewmember and dive guide for Defendants,

   sustained a decompression injury with brain injury and various sequalae when

   conducting an emergency ascent when a dive participant signaled a loss of air.

   The vessel Au Kai was owned, operated and captained by the Defendants. The

   vessel operated on the day was subject to Coast Guard regulations including but

   not limited to United States Coast Guard Sector Honolulu Work Instruction 31.

   (4)    Undisputed Facts.

          The following are undisputed facts, with select citations to specific

   evidence:




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 2 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 3 of 28           PageID #: 178




   1.     On September 9, 2018, Plaintiff Teagle was a crew member and dive

          master employed by the Defendants for a scuba dive charter aboard the

          dive vessel Au Kai.

   2.     Plaintiff Garrett Teagle worked as a member of the crew of the vessel Au

          Kai over 90% of the time while employed by Defendant Aquazone, LLC.

          “Q. So would it be a fair statement that he spent probably over 90 percent

          of his time either as crew on the boat or diving off the boat? A. I would --

          yes, yes.” See, Defendant Devon Merrifield Dep. at 51:4 to 51:7.

   3.     Defendant Merrifield is the Managing Partner and an owner of Aquazone,

          LLC. See, Defendant Devon Merrifield Dep. at 8:16 to 9:7.

   4.     The vessel Au Kai was operated by Defendants pursuant to a Certificate of

          Inspection (“COI”) issued by United States Coast Guard Sector Honolulu

          (“USCG”). See, Defendant Devon Merrifield Dep. at 151:22 to 153:10.

   5.     Compliance with the vessel’s COI is mandated by 46 U.S.C. § 3313(a)

          (“During the term of a vessel’s certificate of inspection, the vessel must be

          in compliance with its conditions[.]”).

   6.     Devon K. Merrifield is the owner of the vessel Au Kai. See, COI, p.1.

   7.     The Au Kai COI requires a mandatory minimum crew of one master and

          one deckhand. See, COI, p.1.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 3 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 4 of 28            PageID #: 179




   8.     Enumeration of the minimum crew manning requirement in the Au Kai

          COI is mandated by 46 U.S.C. § 8101(a) (“The certificate of inspection

          issued to a vessel . . . shall state the complement of licensed individuals

          and crew . . . necessary for safe operation[.]”.

   9.     The statute forbids operation of vessel without the required crew manning

          requirements being met. 46 U.S.C. § 8101(d) (“A vessel to which this

          section applies may not be operated without having in its service the

          complement required in the certificate of inspection.”

   10.    The Au Kai COI further provides that “If the provisions of Work

          Instruction 31 are met, the required deckhands may enter the water while

          moored or at anchor during in-water passenger activities.” See. Merrifield

          Dep. at 153:11 to 154:7; COI p.1.

   11.    Work Instruction 31 (“WI 31”) is a set of provisions also issued by USCG

          Sector Honolulu, see, id. at 154:8-9 and Exh. 10 attached thereto.

   12.    USCG regulations authorize inclusion of such provisions in a vessel’s COI.

          46 C.F.R. § 176.103 (“The certificate of inspection issued to a vessel

          describes . . . the minimum manning requirements . . . and such other

          conditions of operations as may be determined by the cognizant OCMI

          [Officer in Charge, Marine Inspection].”)




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 4 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 5 of 28            PageID #: 180




   13.    Under WI-31, it is the sole responsibility of the master of the vessel to

          ensure compliance with WI-31, ensure that crewmembers are familiar with

          and trained in written policies and procedures and that these safety policy

          and procedures are followed. “The master shall ensure all crewmembers

          are familiar and trained in the written policies and procedures as it relates

          to the reduced manning. In addition, it remains the sole responsibility of

          the master to ensure these policy and procedures are implemented and

          followed.” See, WI 31 at page 4, paragraph 1.

   14.    Defendant Merrifield was the master of the vessel at the time of the

          incident. “Q. Were you considered to be the master of the vessel? A.

          Yes.” See, Merrifield Dep. at Page 47:4 to 47:5.

   15.    On the day of the subject incident, in order to allow Plaintiff to leave the

          vessel while it was moored and enter the water to accompany its

          passengers’ scuba diving, Defendants and the vessel had to be in

          compliance with WI 31. “Q. “So we agree in order to put Mr. Teagle in

          the water on the day of the incident, you had to be in compliance with

          Work Instruction 31, true?” A. “Yes”. See, Merrifield Dep. at 154:24 to

          155:2.

   16.    WI 31 requires that a vessel have a “well defined, written policy” on

          acceptable weather and sea conditions before allowing a deckhand in the



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 5 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 6 of 28          PageID #: 181




          water, including currents; that the vessel must have “written plans,

          policies, and procedures” on crew response to emergencies; and that “each

          crewmember must have training in the vessel operating policies and

          procedures and demonstrate a clear understanding of them.” See, WI 31 at

          p. 2-3, paragraphs 2-3, 5-6.

   17.    Defendants’ written policies and procedures for the vessel Au Kai in effect

          on the day of the subject incident did not include a provision defining

          acceptable weather and sea conditions as required by WI 31; Plaintiff

          Teagle had not been given a copy of the policies and procedures before the

          subject incident as required by WI 31; nor had he ever been trained on

          them prior to the incident as required by WI 31. See, Merrifield Dep. at

          147:16 to 150:12, 159:8-11.

   18.    Aquazone, LLC. had a Safe Operating Procedures Manual for

          crewmembers. “Q. Was there a manual for crew. A. Nothing more than

          the SOP. Q. I assume you mean standard operating procedures? A. Yes.

          Q. Or do you mean safe operating procedures? A. Safe operating

          procedures.” See, Defendant Devon Merrifield Dep. 51:10 to 51:16.

   19.    The Safe Operating Procedures dictated how to conduct a safe dive and

          provided reference to emergency procedures. “Q. What are safe operating

          procedures for AquaZone? A. Well, the manual that I wrote states that --



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 6 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 7 of 28          PageID #: 182




          how to conduct a dive as I see as safe, emergency procedures, numbers to

          call, anything that might affect anything we do.” See, Defendant Devon

          Merrifield Dep. at 52:10 to 52:14.

   20.    The Safe Operating Procedures manual was never given to Garrett Teagle.

          “Are you aware that Lauren did not provide him with one? A. I did. I

          knew that. See, Defendant Devon Merrifield Dep. at 56:12 to 56:14.

   21.    The Defendants never performed any safety drills, emergency drills or

          emergency procedures with the Plaintiff Garrett Teagle. “Q. What about

          safety drills? A. I don't believe he was part of any safety drills.”… “Q.

          Okay. So is it a fair statement that no emergency procedures were ever

          done with Garrett Teagle?        A. Yes.”… “Q. So is it a fair statement

          that the safety drills were never practiced by employees at AquaZone? A.

          Yes. Q. And, therefore, Garrett Teagle was never involved in safety drill

          practice; true? A. Yes. See, Defendant Devon Merrifield Dep. at 69:21 to

          71:11.

   22.    The dive charter included three paying customers, William Redpath,

          Martin Durano and Richard Wilson. (Participant Booking Details,

          Defendant Bates 0117-0120).




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement             Page 7 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 8 of 28          PageID #: 183




   23.    The incident dive occurred at the shipwreck dive site off of Waikiki known

          as YO-257, with a bottom depth of approximately 90 feet below the

          surface.

   24.    During the dive and prior to the incident, Dr. Redpath observed a

          noticeable ocean current requiring strenuous use of his legs. See, Redpath

          Dep. at 21:09 to 21:18.

   25.    Plaintiff Teagle and Dr. Redpath began an emergency ascent to the surface,

          without conducting necessary safety stops. See, Redpath Log Entry –

          Emergency Ascent, PL Bates GET 1289.

   (5)    Disputed Facts.

   26.    Whether Plaintiff was employed by Defendant Aquazone, LLC, as a

          seaman within the meaning of the Jones Act, 46 U.S.C. § 30104.

   27.    Whether Defendants’ non-compliance with the vessel Au Kai COI, 46

          U.S.C. § 3313, 46 U.S.C. § 8101, and/or 46 C.F.R. § 176.103 played any

          part, however slight, in causing Plaintiff’s alleged injuries.

   28.    Whether Garrett Teagle vomited aboard the vessel Au Kai immediately

          after boarding the vessel and was visibly fatigued.

   29.    Whether the failure to provide oxygen and/or decompression treatment

          played any role, however slight, in the injury.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement             Page 8 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 9 of 28            PageID #: 184




   30.    The parties dispute the nature of the ascent of Dr. Redpath and Plaintiff

          Teagle.

   31.    Subsequent to the incident, Defendant Merrifield changed the Safe

          Operating Procedures in order to let an employee know that they did not

          have to dive if they were not feeling well. “Q. What did he tell you? A.

          He thought it better -- it would probably be worded better if I had a

          statement in there that allowed employees to know that they don't have to

          dive if they're not feeling well.” See, Defendant Devon Merrifield Dep. at

          Page 54:10 to 54:16.

   32.    It was feasible to advise crew members in the Safe Operating Procedures

          that they did not have to dive if they were not feeling well. “Q. Would it

          have been feasible for you to include that additional language in the prior

          version? A. Please note I don't -- didn't understand the -- the specificity of

          it. Q. But you could've done it? It was feasible; true? A. Yes.” See,

          Defendant Devon Merrifield Dep. at 54:22 to 55:6.

   33.    During the dive and prior to the incident, Dr. Redpath observed a

          noticeable ocean current requiring strenuous use of his legs. “Q. Was the

          current on the day of the incident stronger than the current on 9/11/2017 - -

          when you were diving the site? A. Yes. Q How so? A. Oh, I think

          much stronger. It was quite noticeable. Q. How would you describe the



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement                Page 9 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 10 of 28            PageID #: 185




          current? A. Well, we had to swim or use our legs quite - - fairly

          strenuously against it.” See, Redpath Dep. at 21:09 to 21:18.

    34.   During the dive and prior to the incident, Mr. Wilson observed the current

          growing stronger as the divers approached the YO-257 dive site. “Q. How

          would you describe the current that day? A. When we first started down,

          it - - it seemed okay, but when we got down, it seemed to get a little

          stronger as we got closer to the San Pedro, to the Y2 - - the YO-257. Q.

          All right. Would you consider it a strong current? A. Yes. A guesstimate

          would be probably just under a knot.” See, Wilson Dep. at 22:05 to 22:11.

    35.   Approximately seven minutes into the dive, one of the customer divers,

          later identified as Dr. William Redpath, began experiencing air starvation

          and decided to draw Plaintiff’s attention. “Q. What happened? A. Well, I

          was suffering, basically, from what I recall, air starvation. It's never

          happened to me before, and I've been at that depth lots of times. And after

          about a minute or two, I thought I should bring it to the divemaster's

          attention. It wasn't something that came on suddenly, it was something I

          was aware of, and I was thinking about just slow down, slow your

          breathing, and -- and things will sort themselves out. And then I thought

          really what I wanted to do was to just go up 30 feet or so, just get an

          atmosphere up, and I felt that that would fix things. And so I remember



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 10 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 11 of 28              PageID #: 186




          drawing the divemaster's attention.” ; “Q. Air starvation is what? A.

          Well, just a feeling that I wasn't getting enough air. It's the sort of thing

          you would get if you were climbing a steep slope. After 2 or 3 minutes,

          you'd probably start to get a little short of breath and stop and take in some

          air, same sort of thing.” See, Redpath Dep. at 25:12 to 25:23; 26:10 to

          26:15.

    36.   Dr. Redpath reached out in front to touch Plaintiff Teagle and signal that

          he was having an issue breathing. “Q. Now, we know that you were at 90-

          foot depth, so you couldn't talk with the divemaster, so what did you do?. .

          . A. Yes, yes. Well, I -- what I did was he was swimming in front of me,

          and I reached out to touch him to draw his attention to me. Q. Then what

          happened? A. And then he turned around, and I indicated -- I did my best

          to indicate to him that I was having an issue breathing. Now, I didn't give

          him the signal that I was out of air, I did not use the throat cut signal.” ; Q.

          Then let me ask the question just for signs. Is it a fair statement that you

          had given Mr. Teagle the sign that you were having problems breathing at

          90-foot depth? A. Yes.” See, Redpath Dep. at 26:23 to 27:12, and 34:06

          to 34:09.

    37.   Dr. Redpath continued by explaining he used his index finger to point out

          where the problem was, specifically pointing to his regulator. “A. Now,



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement                Page 11 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 12 of 28           PageID #: 187




          everything -- I indicated to him and -- there's a system where we indicate

          that there's a problem, and then you use your index finger to point out

          where the problem was. And I'm not sure, of course, what the divemaster's

          interpretation of that was, but I indicated that there was a problem by

          pointing at my regulator. That was my way of saying the best I could that I

          had an issue with breathing.” See, Redpath Dep. at 27:14 to 27:20.

    38.   Plaintiff Teagle offered his octopus to Dr. Redpath, who accepted it. “Q.

          Then what did you do? A. Well, he then offered me his octopus. Now, I --

          it wasn't really my preferred solution, but it wasn't a bad idea and I could

          see exactly -- I mean, he did all he would -- would be expected to do in the

          circumstances, offered me his regulator, so I took it.” See, Redpath Dep. at

          29:01 to 29:05.

    39.   Dr. Redpath placed the regulator in his mouth and then attempted to purge

          the regulator by manually blowing the water out. “A. I purged my -- I

          purged the regulator when I put it in my mouth by taking a deep breath

          from my own regulator, but I just didn't blow out enough.” ; “A. And the

          way I chose was just simply when I got Mr. Teagle's regulator, his octopus

          in my mouth, I simply blew very hard.” See, Redpath Dep. at 29:06 to

          29:08 and 30:05 to 30:07.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 12 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 13 of 28            PageID #: 188




    40.   Dr. Redpath inhaled a significant amount of water and air. “A. . . . When I

          took my first inhalation, I inhaled a significant amount of water with the

          air, which was, of course, highly problematic.” See, Redpath Dep. at 29:08

          to 29:10.

    41.   Plaintiff Teagle then held the regulator in Dr. Redpath’s mouth and pressed

          the purge valve. “Q. Okay. And did you attempt to purge the regulator?

          A. No. Actually, after I - - well, the purge that I used was just breathing

          out very hard, I didn’t press the valve. But Mr. Teagle did, he held the

          thing in my mouth and he pressed the purge valve.” See, Redpath Dep. at

          30:15 to 30:19.

    42.   At this time, Plaintiff Teagle and Dr. Redpath were connected by virtue of

          Dr. Redpath having Plaintiff’s regulator in his mouth. “Q. And what

          happened next? A. We simply made our way up. Q. And how did you do

          that? A. Well, we were together, of course. I mean, we were drawn

          together, basically, I had his octopus in my mouth.” See, Redpath Dep. at

          32:13 to 32:17.

    43.   The parties dispute the nature and scope of Plaintiff’s injuries. Plaintiff

          Teagle treated first at Queens Medical Center in Honolulu and was sent for

          immediate hyperbaric recompression treatment on the same day at

          University Health Partners Hawaii. When Plaintiff’s symptoms did not



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 13 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 14 of 28             PageID #: 189




          resolve, he traveled to West Jefferson Medical Center in New Orleans, LA

          to seek specialized treatment with Dr. Keith Van Meter, who specializes in

          Diving and Hyperbaric Medicine. Treatments included 11 hyperbaric

          oxygen therapy treatments over a two-week period. Dr. Van Meter

          observed significant deficits and recommended a visit to Dr. Susan

          Andrews for neuropsychological evaluation and psychometric testing. Dr.

          Andrews observed significant functional deficits including Neurocognitive

          Disorder Due to Decompression Sickness, Adjustment Disorder, and

          Somatic Symptom Disorder. Plaintiff has continued to treat with his

          primary care provider, visited cardiologists for testing, and undergone

          counseling related to his injuries.

    44.   The parties dispute the value of Plaintiff’s damages in this case.

    (6)   Relief Sought.

    1.    Economic and non-economic damages for Plaintiff Teagle’s physical and

          cognitive injuries.

    2.    Maintenance and cure.

    3.    Attorneys’ fees and costs as permitted by law.

    4.    Such other relief as this Court may deem just and equitable under the

          circumstances.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement             Page 14 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 15 of 28              PageID #: 190




    (7)   Points of Law.

          If the evidence at trial shows Plaintiff was employed as a seaman and

    Defendants’ non-compliance with any of the statutes and regulations cited above

    played any part, however slight, in causing Plaintiff’s alleged injuries, negligence

    per se will be established and the defense of comparative fault will be barred as a

    matter of law. See, Kernan v. American Dredging Co., 355 U.S. 426, 431 (1958)

    (violation of a statute or Coast Guard regulation that causes injury or death of an

    employee creates liability “in the absence of any showing of negligence”);

    MacDonald v. Kahikolu Ltd., 442 F.3d 1199, 1203 (9th Cir. 2006) (same) (also

    discussing “however slight” causation standard); Fuszek v. Royal King Fisheries,

    Inc., 98 F.3d 514, 517 (9th Cir. 1996) (“In light of the above, we hold that the

    district court erred by reducing Fuszek’s damage award for comparative

    negligence. The ship was in unexcused violation of a Coast Guard safety

    regulation[.]”); Barnes v. Sea Hawaii Rafting, LLC, Civ. No. 13-00002 ACK-

    RLP (D.Haw. Dec. 22, 2015). 2015 U.S. Dist. LEXIS 171804 (granting

    Plaintiff’s Motion for Summary Judgment in part, finding negligence per se and

    holding, inter alia, “The burden to establish legal causation under the Jones Act

    is minimal . . . Defendants’ claim regarding the leaky fuel line does not contradict

    [Plaintiff’s] evidence that the explosion was caused at least in part by

    Defendants’ failure to adhere to Coast Guard Regulations”); Roy Crook and Sons,



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement                 Page 15 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 16 of 28             PageID #: 191




    Inc., 778 F.2d 1037, 1043 (5th Cir. 1986) (violation of manning statute, 46 U.S.C.

    § 8101, established negligence per se and barred comparative fault) (“Because we

    find that the manning statute [46 U.S.C. § 8101] is intended for the benefit of

    crew members, Section 53 of the FELA bars a consideration of Captain Allen’s

    comparative negligence.”); Reyes v. Vantage S.S. Co., Inc., 558 F.2d 238, 242 (5th

    Cir. 1977) (“Reyes I”) (“[t]he law is well established that violations of a statute

    which is intended to protect the class of persons to which the plaintiff belongs . . .

    is negligence in itself”) (brackets by the court); Reyes v. Vantage S.S. Co., Inc.,

    609 F.2d 140, 143 (5th Cir. 1980) (“Reyes II”) (“The failure to follow any Coast

    Guard regulation which is a cause of an injury establishes negligence per se”)

    (emphasis by the court); 1B Benedict on Admiralty § 26 Violation of Statutes and

    Regulations (“Thus, under the Jones Act, ‘the common-law concepts of

    foreseeability and risk of harm are not applicable where the employer violates a

    federal statute or a Coast Guard regulation, if such conduct in whole or in part

    caused the injury”), citing MacDonald, supra, 442 F.3d at 1203 (9th Cir. 2006).

    (8)   Previous Motions.

          On February 4, 2021 Defendants filed an Objection to Subpoena to

    Produce Documents Directed to Testifying Expert The Neal Group International,

    Inc. Defendants cite protections for a Fed.R.Civ.P. 26(a)(2)(B) testifying expert

    under: Fed.R.Civ.P. 26(b)(4)(B); Fed.R.Civ.P. 26(b)(4)(C); attorney-client



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 16 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 17 of 28           PageID #: 192




    privilege, work-product privilege/doctrine, trial preparation privilege/doctrine;

    and protection of information unrelated to the preparation of the disclosed report

    prepared the Fed.R.Civ.P. 26(a)(2)(B) testifying expert The Neal Group

    International, Inc.

    (9)   Witnesses to be Called.

    1.    Garrett Teagle, c/o counsel, Lee, Myers & O’Connell, LLP, 40 Grove

          Street, Wellesley, MA 02482. Mr. Teagle is the Plaintiff in this case and

          will testify regarding the facts and circumstances surrounding the

          September 9, 2018 incident; his physical and cognitive condition and

          abilities prior to and following the incident; his medical treatments; and his

          damages.

    2.    Devon Merrifield, c/o counsel, Normand R. Lezy, Cox, Wootton, Lerner,

          Griffin & Hansen LLP, Honolulu, HI. Mr. Merrifield is a Defendant in

          this case and will testify regarding the facts and circumstances surrounding

          the September 9, 2018 incident; management, ownership and operation of

          Defendant Aquazone and its vessels; duties of a vessel master; operating

          rules, regulations and safety and other procedures; operating certifications

          and endorsements; hiring and training of Plaintiff Teagle; incident reports;

          and PADI diving standards and procedures.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 17 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 18 of 28            PageID #: 193




    3.    Lauren Kesecker. Ms. Kesecker was the shop supervisor on the day of the

          incident. She will testify to her conversations and communication with

          Plaintiff Teagle before and after the incident; lack of provision of Safe

          Operating Procedures; her observations of Plaintiff’s condition and

          abilities before and after the incident; and her observations of Plaintiff as

          an employee of the Defendants.

    4.    Dr. William Redpath. 3486 Goodrich Road, Nanoose Bay, British

          Columbia, Canada. Dr. Redpath was a customer/diver on the day of the

          incident and experienced a regulator and air-delivery failure, leading to the

          emergency rapid ascent with Plaintiff Teagle. Dr. Redpath will testify

          regarding the facts and circumstances of the incident; his selection of

          Defendant Aquazone for the dive; diving conditions and currents on the

          day and area of the incident; the condition of his dive equipment; causes of

          the regulator failure and rapid emergency ascent; his observations of

          Plaintiff Teagle’s condition before and after the incident, while traveling

          between dive sites, and during transportation to and from his hotel; and his

          observations of, and conversations with, Defendant Merrifield during the

          entire course of the dive charter.

    5.    Richard Wilson. 520 Eaglewood Court, Qualicum Beach, BC V9K 0A3.

          Mr. Wilson was a customer/diver on the day of the incident. Mr. Wilson



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 18 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 19 of 28           PageID #: 194




          will testify regarding the facts and circumstances of the incident; his

          selection of Defendant Aquazone for the dive; diving conditions and

          currents on the day and area of the incident; his observations of the rapid

          emergency ascent from his vantage point during the dive; observations of

          Plaintiff Teagle’s condition before and after the incident, while traveling

          between dive sites, and during transportation to and from his hotel; and

          observations of the other divers and of Defendant Merrifield before and

          after the incident.

    6.    Martin Durano. Address unknown. Mr. Durano was a customer/diver on

          the day of the incident. Mr. Durano will testify regarding the facts and

          circumstances of the incident; his selection of Defendant Aquazone for the

          dive; diving conditions and currents on the day and area of the incident; his

          observations of the rapid emergency ascent from his vantage point during

          the dive; observations of Plaintiff Teagle’s condition before and after the

          incident, while traveling between dive sites, and during transportation to

          and from his hotel; and observations of the other divers and of Defendant

          Merrifield before and after the incident.

    7.    Kathleen Mil. Address currently unknown. Ms. Mil is Plaintiff’s friend

          and neighbor. She will testify to completing a PADI Incident Report after

          the incident occurred; her observations of Plaintiff Teagle before and after



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 19 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 20 of 28           PageID #: 195




          the incident; and her discussions with Plaintiff Teagle concerning the

          incident.

    8.    Carla Brown, 7930 Flat Shoals Drive, Columbus, GA 31904. Carla Brown

          is Plaintiff’s mother and will testify regarding Plaintiff Teagle’s physical

          and cognitive condition and ability prior to and following the incident; his

          medical care; limitations imposed by the injuries; the impact on Plaintiff’s

          career and professional aspirations; his damages, and the nature and scope

          of the impairment and injuries.

    Plaintiff’s Treating Medical Providers:

    9.    Keith Van Meter, MD, Board-Certified in emergency medicine with a

          subspecialty board certification in Diving and Hyperbaric Medicine, West

          Jefferson Medical Center, 1101 Medical Center Boulevard, Marrero, LA

          70072. Dr. Van Meter is expected to give opinion testimony consistent

          with his expert disclosure. The reason and basis for his opinion and

          testimony includes his treatment of Plaintiff after the incident; review of

          Plaintiff’s medical records, physical examinations, hyperbaric treatments,

          transthoracic echocardiogram (TTE) imaging results; and his professional

          knowledge, training and experience. He will also testify to Plaintiff’s

          diagnosis; procedures and tests performed on Plaintiff; other reports

          reviewed regarding the care and treatment rendered to Plaintiff; and the



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 20 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 21 of 28            PageID #: 196




          nature and extent of Plaintiff’s injuries. Dr. Van Meter is also expected to

          testify in accord with Plaintiff’s medical records, previously obtained by

          the Defendants pursuant to Deposition on Written Questions, taken by the

          Defendants on March 3, 2020. He is expected to testify from notes,

          records, scan and imaging reports, billing records, and other reports of the

          care and treatment of Plaintiff.

    10.   Edmund Kerut, MD, Cardiologist, West Jefferson Medical Center, 1101

          Medical Center Boulevard, Marrero, LA 70072. Dr. Kerut is expected to

          give opinion testimony consistent with his expert disclosure. The reason

          and basis for his opinion and testimony includes his treatment of Plaintiff

          after the incident; administration of a transthoracic echocardiogram (TTE)

          to Plaintiff; review of Plaintiff’s medical records, physical examinations,

          and his professional knowledge, training and experience. He will also

          testify to Plaintiff’s diagnosis; procedures and tests performed on Plaintiff;

          other reports reviewed regarding the care and treatment rendered to

          Plaintiff; and the nature and extent of Plaintiff’s injuries. Dr. Kerut is also

          expected to testify in accord with Plaintiff’s medical records, previously

          obtained by the Defendants pursuant to Deposition on Written Questions,

          taken by the Defendants on March 3, 2020. He is expected to testify from




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 21 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 22 of 28             PageID #: 197




          notes, records, scan and imaging reports, billing records, and other reports

          of the care and treatment of Plaintiff.

    11.   Susan R. Andrews, Ph.D., Clinical Neuropsychologist, 3925 North I-10

          Service Road, West, Suite 224, Metairie, LA 70002. Dr. Andrews is

          expected to give opinion testimony consistent with her expert disclosure.

          The reason and basis for her opinion and testimony includes her treatment

          of Plaintiff after the incident; neuropsychological evaluation and

          psychometric testing; review of Plaintiff’s medical records, physical

          examinations, and her professional knowledge, training and experience.

          She will also testify to Plaintiff’s diagnosis; the results of the two-day

          neuropsychological evaluation and psychometric testing; other reports

          reviewed regarding the care and treatment rendered to Plaintiff; and the

          nature and extent of Plaintiff’s injuries. Dr. Andrews is also expected to

          testify in accord with Plaintiff’s medical records, previously obtained by

          the Defendants pursuant to Deposition on Written Questions, taken by the

          Defendants on February 24, 2020. She is expected to testify from notes,

          records, billing records, and other reports of the care and treatment of

          Plaintiff.

    12.   William Lahouse, M.D., Internal Medicine Specialist and Plaintiff’s

          primary care physician, Internal Medicine Associates of Columbus, 1942



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 22 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 23 of 28              PageID #: 198




          North Avenue, Columbus, GA 31901. Dr. Lahouse is expected to give

          opinion testimony consistent with his expert disclosure. The reason and

          basis for his opinion and testimony include his treatment both before and

          after the incident; review of Plaintiff’s medical records, physical

          examinations, continuous treatment provided; and his professional

          knowledge, training and experience. He will testify to Plaintiff’s

          diagnosis; other records and reports reviewed regarding the care and

          treatment rendered to Plaintiff; and the nature and extent of Plaintiff’s

          injuries. Dr. Lahouse is also expected to testify in accord with Plaintiff’s

          medical records, previously obtained by the Defendants pursuant to

          Deposition on Written Questions, taken by the Defendants on March 6,

          2020. He is expected to testify from notes, records, scan and imaging

          reports, billing records, and other reports of the care and treatment of

          Plaintiff.

    13.   Mohammed Pathan, MD, Clinical Neuropsychologist, River City

          Neurological Associates, 2101 North Avenue, Columbus, GA 31904.

          Dr. Pathan is expected to give opinion testimony consistent with his expert

          disclosure. The reason and basis for his opinion and testimony includes his

          treatment of Plaintiff after the incident; administration of an

          electroencephalogram (EEG) to Plaintiff; review of Plaintiff’s medical



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 23 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 24 of 28            PageID #: 199




          records, physical examinations, and his professional knowledge, training

          and experience. He will also testify to Plaintiff’s diagnosis; EEG testing

          performed on Plaintiff; other reports reviewed regarding the care and

          treatment rendered to Plaintiff; and the nature and extent of Plaintiff’s

          injuries. Dr. Pathan is also expected to testify in accord with Plaintiff’s

          medical records, previously disclosed as Plaintiff Bates GET 1259-1266.

          He is expected to testify from notes, records, scan and imaging reports,

          prior brain MRI scans, billing records, and other reports of the care and

          treatment of Plaintiff.

    14.   Charlene Johnson, LPC, EdD, NCC, Licensed Professional Counselor with

          Transformed Living Counseling Services. Dr. Johnson is expected to give

          opinion testimony consistent with her expert disclosure. The reason and

          basis for his opinion and testimony includes her counseling treatment of

          Plaintiff after the incident; review of her counseling records; and her

          professional knowledge, training and experience. She will also testify to

          other reports reviewed regarding the care and treatment rendered to

          Plaintiff; and the nature and extent of Plaintiff’s injuries and cognitive

          deficits. Dr. Johnson is also expected to testify in accord with Plaintiff’s

          medical records, previously disclosed as Plaintiff Bates GET 1178-1188.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 24 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 25 of 28           PageID #: 200




          She is expected to testify from notes, records, and other reports of the care

          and treatment of Plaintiff.

    Plaintiff’s Expert Witnesses:

    1.    Robert W. Sanders, MD, FACEP FUHM, 2602 Baycrest Drive, Houston,

          TX 77058, is expected to give opinion testimony consistent with his expert

          report. The basis for his opinion and testimony are referenced in his

          report, and includes review of Plaintiff Teagle’s medical records, incident

          reports, video of the incident, transcripts of deposition testimony,

          discovery responses, dive machine data printouts, and his professional

          knowledge, training, and experience.

    2.    Jan C. Weber, PADI Master Instructor and Instructor Development Course

          Staff Instructor, P.O. Box 4881, Kailua Kona, HI 96745, is expected to

          give opinion testimony consistent with her expert report. The basis for her

          opinion and testimony are referenced in her report, and includes review of

          statements made concerning the incident, Defendant Merrifield’s

          certifications, credentials and deposition testimony, incident reports, video

          and other communication concerning the incident, United States Coast

          Guard Work Instruction 31, dive profile data, the 2018 PADI Instructor

          Manual, PADI Recreational Dive Planner, and her professional knowledge,

          training and experience.



  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement              Page 25 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 26 of 28               PageID #: 201




    (10) Exhibits, Schedules and Summaries

            Please see the attached Exhibit “A” (Plaintiff’s Exhibit List) and

    Exhibit “B” United States Coast Guard Sector Honolulu Work Instruction 31.

    (11) Further Discovery or Motions

            Pursuant to the parties’ February 2, 2021 Stipulation to Continue

    Discovery Deadline (ECF #74), Defendants issued a Notice of Taking

    Depositions Upon Written Interrogatories and records subpoenas to Plaintiff’s

    former and current employers, with deposition dates of February 10, 2021.

            Additionally, pursuant to Stipulation (ECF #74), Plaintiff will take the

    Deposition Upon Written Interrogatories and records subpoena on Defendants’

    expert, The Neal Group International, Inc., with a deposition date of February 12,

    2021.

    (12) Stipulations.

            A Stipulation for Remote Deposition Protocol was filed on August 27,

    2020 (ECF #44).

            There may be a stipulation as to the authenticity and admissibility of

    medical records and past medical bills of Plaintiff Teagle.

    (13) Amendments, Dismissals.

            None Requested.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement               Page 26 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 27 of 28             PageID #: 202




    (14) Settlement Discussion.

          The Court previously continued the December 15, 2020 Settlement

    Conference at the request of the parties. This case is now scheduled for a

    Settlement Conference before Magistrate Judge Kenneth J. Mansfield, on

    March 4, 2021, with Settlement Conference Statements due by February 25,

    2021. Plaintiff’s position is that the case is ripe for settlement discussion.

    Plaintiff remains willing to discuss settlement in good faith.

    (15) Agreed Statement.

          A partial agreed statement is feasible and desired.

    (16) Bifurcation, Separate Trial of Issues.

          None requested.

    (17) Reference to a Master or Magistrate Judge.

          Not requested.

    (18) Appointment and Limitation of Experts.

          Not requested.

    (19) Trial.

          A non-jury trial is set to commence March 30, 2021 before the Honorable

    Helen Gillmor.




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement                Page 27 of 28
Case 1:19-cv-00571-HG-KJM Document 77 Filed 02/09/21 Page 28 of 28             PageID #: 203




    (20) Estimate of Trial Time.

          The trial is scheduled for eight (8) days. Plaintiff Teagle estimates his

    case-in-chief to take four (4) trial days.

    (21) Claims of Privilege or Work Product.

          None in connection with preparing this Pretrial Statement.

    (22) Miscellaneous.

    1.    Whether the trial will be conducted by Teleconference.

    2.    Whether remote live testimony conducted through Zoom videoconference

          of witnesses will be permitted at trial.

                DATED: Honolulu, Hawaii, February 9, 2021.

                                                   /s/ John T. O’Connell
                                                   JOHN T. O’CONNELL
                                                   JEFFRE W. JULIANO
                                                   Attorneys for Plaintiff Garrett Teagle




  CIV. 19-00571-HG-KJM – Plaintiff’s Final Pre-Trial Statement                Page 28 of 28
